DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Amendment filed 11/02/2021 in response to the Final Office Action mailed 09/03/2021 has been entered.  
	Claims 1-7 and 10-30 are currently pending in U.S. Patent Application No. 16/441,624.


Response to Arguments/Remarks
	Applicant's arguments with regard to deficiencies in the combination of cited prior art have been considered and determined persuasive in view of accompanying claim amendments.  More specifically the claims as amended are distinguished over the disclosure (and registration/calibration specifically) of Bowling, as that claimed final correlating serves to define a registration between the tracker and physical object, as opposed to a more generic ‘locating’ of said physical object.  Applicant’s remarks regarding the manner in which Becker fails to cure the deficiencies of Bowling are similarly determined persuasive.  Corresponding rejections to the claims are withdrawn accordingly.


Allowable Subject Matter and Reasons for Allowance
Claims 1-7 and 10-30 are allowable. 

The following is an examiner's statement of reasons for allowance:

capturing one or more first exposure images of the target space containing the physical object and the tracker at a first exposure with a first of at least one camera;
capturing one or more second exposure images of the target space containing the physical object and the tracker at a second exposure with the first of the at least one camera, wherein the first exposure is shorter in time than the second exposure;
...
correlating the position of the physical object recognized in the one or more second exposure images to the estimated tracker pose to define a registration between the tracker and the physical object.

Applicant’s invention as claimed enables an improved calibration/registration that does not necessarily require multiple sensors and pointers to perform an initial calibration, as different aspects of the object and the tracker may be reliably discerned by those varied/different exposures in conjunction with corresponding virtual object and virtual tracker datas.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN L LEMIEUX whose telephone number is (571)270-5796. The examiner can normally be reached Mon - Fri 9:00 - 6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IAN L LEMIEUX/Primary Examiner, Art Unit 2669